DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  First, the applicant's disclosure shows a sampling device with a sampling tee.  The sampling tee has a has a diaphragm valve that appears to be a manually-operated valve.  Furthermore, at least paragraph 31 discloses ranges for desired predetermined sample volumes that might be desired; e.g., 15 mL to 50 mL.  However, the specification in no way teaches how the applicant's manually-operated sampling device is configured or operated to ensure that a sample having a predetermined volume is actually obtained.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,005,432
Faulkner
United States Patent 7,713,478
Watatsu et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watatsu et al. in view of Faulkner.
With regard to claim 11 Watatsu et al. teach that it is known to provide a recirculating chemical solution for processing wafers.  See column 1 (lines 7-11) ("This invention relates to equipment and a method for measuring a silicon concentration in a phosphoric acid solution under recirculation and use as an etching solution during operation of a semiconductor substrate processing system (hereinafter called "etching system").  The solution can be at a high temperature.  See column 2 (lines 57-60) ("Moreover, the phosphoric acid solution under use as an etching solution in the etching system, said phosphoric acid solution being a measurement target, is high in concentration and also high in temperature").
In order to determine the silicon concentration in the high temperature chemical solution Watatsu et al. teach that various measuring systems can be used.  See column 2 (lines 45-52) ("Methods, which are commonly employed upon performing an analysis of the concentration of silicon in a phosphoric acid solution, include ICP-AES (Inductively Coupled Plasma Atomic Emission Spectroscopy) based on JIS-K0116 and spectral analysis methods such as an atomic absorption analysis based on JIS-K0121. The use of these analytical methods permits precise analyses at very high accuracy").
Watatsu et al. further teach cooling the sample of the processing fluid prior to performing the analysis.  See column 2 (lines 60-64) ("For the application of such an analytical method as described above, it is necessary to conduct pretreatment of a measurement sample before the measurement such as cooling it down to around room temperature and subsequently diluting the same").  This pretreatment must be done after the sample has been obtained so as to not affect the phosphoric acid solution used for the etching process.  Therefore, Watatsu et al.'s high temperature chemical solution will be sampled at the high temperature condition.
In order to obtain the sample of the high temperature chemical solution there must be some sampling means in the circulating/recirculating channel.  Watatsu et al., however, do not expressly mention the specifics of the known high temperature chemical solution sampling as discussed in column 2 (lines 23-68).  Faulkner teaches a known sampling device having a sampling tee capable of sampling a solution; e.g., a process fluid.  The sampling device has an inlet port, and outlet port, and a channel disposed between the inlet and outlet ports.  Faulkner's channel is inherently capable of circulating a solution between the inlet port and outlet port and, therefore, is considered to be equivalent to a circulation channel.  In operation the process fluid will flow through the sampling device/sampling tee.  A sample of the process fluid will flow through a lateral hole that is located in the channel.  The sample will then flow through a sample channel.  Faulkner's figures 1 and 3 have been annotated to clearly show these features/elements.  

    PNG
    media_image1.png
    559
    1095
    media_image1.png
    Greyscale

Watatsu et al.'s high temperature chemical solution will inherently function as a "heat source" for the sampling device.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Watatsu et al. with the teachings from Faulkner in order to utilize Faulkner's sampling device/tee as this merely amount to using a known item for its intended purpose of obtaining a fluid sample.
With regard to claims 12 and 13 the applicant's sampling tee has been annotated to clearly show their features/elements.  The controller is merely a manually-operated valve.

    PNG
    media_image2.png
    542
    1009
    media_image2.png
    Greyscale

With this is understanding Faulkner shows a manually-operated valve to allow a sample to flow into the sample channel.  The manually-operated valve is a ball valve with an adjustable opening.
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.  The applicant argues that Faulkner does not appear to teach the sampling device/tee is not attached to a circulation/recirculation channel.  First, Faulkner is not relied upon for showing a sampling device/tee attached to a circulation/recirculation channel.  A circulation/recirculation channel for the high temperature chemical solution is taught by Watatsu et al.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Finally, the applicant does not dispute the teachings of the combination of Watatsu et al. and Faulkner.  
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855